DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/232022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claim(s) 1-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0249086 A1 Guo et al in view of WO 2019/026828 A1 Kato.
2:	As for Claim 1, Guo et al  depicts in Figures [4, 7 and 8] An electronic device comprising: a camera (405a and 405b) (Paragraph [0103]); a communication circuit (6400) (Paragraph [0543]); and a processor (400) configured to be operably coupled to the camera (405a and 405b) and the communication circuit (via 480) (Paragraph [0101 and 0126]), wherein the processor (400) is further configured to: receive first image data from the camera (405a and 405b) by controlling the camera based on a first parameter (local parameters), transmit the first image data to an external electronic device (video conference receiving device) by using the communication circuit (6400) in response to receiving the first image data (Paragraph [0126], identify a second parameter (instructions received from the CIPU driver 480 are instructions from another device (e.g., remote control during a video conference)) for controlling the camera at least based on the external electronic device having received the first image data, and acquire second image data by controlling the camera based on the second parameter in response to the identification of the second parameter (Paragraphs [0219 and 0007]). Gou et al teaches Some embodiments receive changes to the video conference through user interactions with a user interface displayed on the dual camera mobile device while other embodiments receive changes to the video conference from the other device through the networking manager 1214 (i.e., remote control). Furthermore, Guo et al teaches allowing one device to direct another device to switch cameras is just one example of a remote control capability of the devices of some embodiments. Examples of other operations that can be directed to a device remotely in some embodiments include exposure adjustment operations (e.g., auto-exposure), focus adjustment operations (e.g., auto-focus), etc. Another example of a novel in-conference adjustment that can be specified locally or remotely is the identification of a region of interest (ROI) in a captured video, and the use of this ROI identification to modify the behavior of the capturing camera, to modify the image processing operation of the device with the capturing camera, or to modify the encoding operation of the device with the capturing camera.

Guo et al teaches transmitting the first image data to an external electronic device (video conference server 715 depicted in Figure 7) corresponding to at least one server (715) (Paragraph [0154]); Furthermore, Guo et al teaches performing image recognition (determining ROI) (Paragraph [0007])
 for performing image recognition of image data by using the communication circuit in response to receiving the first image data from the camera, wherein the image recognition (ROI determination processing) of the transmitted first image data is performed and an external object (ROI) is extracted from the transmitted first image data, receive information for identifying the external object (ROI) from the transmitted first image data. However, Guo et al doesn’t teaches the image recognition processing 
is performed by the video conference server.
Kato teaches in Paragraphs [0002 and 0077] a video conferencing system that uses a video conferencing server that performs cloud computing processing to perform image recognition to identify faces within the captured video in real-time therefore, improving image recognition and image processing speed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the image recognition processing in the video conferencing server of Kato in the video conferencing server of Guo et al in order to enable the system to perform image recognition to identify faces within the captured video in real-time therefore, improving image recognition and image processing speed.
3:	As for Claim 2, Guo et al teaches  in Paragraphs 0007 and 0219] wherein the processor (400) is further configured to acquire the second image data by controlling at least one of sensitivity, shutter speed, exposure, or aperture of the camera according to the second parameter. Guo et al teaches the device be controlled remotely in some embodiments include exposure adjustment operations (e.g., auto-exposure), focus adjustment operations (e.g., auto-focus).
4:	As for Claim 3, Guo et al teaches in Paragraph [0007] wherein the processor (400) is further configured to: receive information related to the first image data (new exposure parameters based on an analysis of the first image data) from the external electronic device after transmitting the first image data, and identify the second parameter (new exposure parameters) based on the received information.
5:	As for Claim 4, Guo et al teaches in Paragraph [0007] wherein the processor (400) is further configured to receive, from the external electronic device, at least one of information for identifying an external object (ROI is determined from the captured image) included in the first image data. However, does not teach capturing and sending to the server information based on a location of the first image data. Guo et al teaches in-conference adjustments that can be specified locally or remotely is the identification of a region of interest (ROI) in a captured video, and the use of this ROI identification to modify the behavior of the capturing camera.
Kato teaches in Paragraph [0114] a video conferencing system and teaches it is advantageous to capture the location data from GPS to perform processing and determine the location of in real time of people captured by the cameras therefore, improving the conferencing system by providing location data of the individuals in the captured video.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture the location data along with the image data as taught by Kato in the imaging system of Guo et al in order to capture the location data from GPS to perform processing and determine the location of in real time of people captured by the cameras therefore, improving the conferencing system by providing location data of the individuals in the captured video.
6:	As for Claim 5, Guo et al teaches in Paragraph [0098, 0166 and 0177-0179] further comprising: a display, wherein the processor is further configured to: receive third image data by controlling the camera based on a third parameter distinct from the first parameter (a subsequent image capture can be performed with exposure parameters generated locally), display a preview image within the display based on the third image data in response to reception of the third image data, and receive the first image data by controlling the camera based on the first parameter while displaying the preview image.
7:	As for Claim 6, Guo et al teaches in Paragraph [0108] wherein the electronic device transmits, to the external electronic device, the first image data in which signals of a plurality of photodiodes included in an image sensor of the camera are aligned based on a pattern of the plurality of photodiodes within the image sensor. Guo et al teaches Bayer filters are superimposed over each of the camera sensors and thus each camera sensor outputs Bayer pattern images, which are stored in the pixel array associated with each camera sensor.
8:	As for Claim 7, Guo et al teaches in Paragraphs [0005, 0083, 0101 and 0114] wherein the processor is further configured to: capture an image based on a plurality of pieces of image data (pixels) acquired by controlling the camera based on the second parameter (exposure parameters generated remotely) in response to reception of a user input for capturing the image when the processor (400) is in a first state (low resolution mode) in which the second parameter is identified, and capture the image based on a plurality of pieces of image data (pixels) acquired by controlling the camera based on a designated third parameter (different exposure parameters) in response to reception of the user input when the processor (400) is in a second state (high resolution mode), and wherein a number of the plurality of pieces of image data (pixels) acquired to capture the image in the first state (low resolution mode) is smaller than a number of the plurality of pieces of image data acquired to capture the image in the second state (high resolution mode).
9:	As for Claim 8, Guo et al teaches in Paragraph [0007, 0098, 0166 and 0177-0179], wherein the processor is further configured to acquire a third parameter for controlling at least one of sensitivity, shutter speed, exposure, or aperture of the camera based on the first image data independently from the second parameter and the external electronic device. (Exposure parameters for a subsequent image capture after the initial image capture generated locally).
10:	As for Claim 9, Guo et al  depicts in Figures [4, 7 and 8] An electronic device comprising: a plurality of cameras (405a and 405b) (Paragraph [0103]); a communication circuit(6400) (Paragraph [0543]); a display (Paragraphs [0098, 0166 and 0177-0179]); and at least one processor (400) configured to be operably coupled to the plurality of cameras (405a and 405b), the communication circuit, and the display, wherein the at least one processor (400) is further configured to: display a preview image within the display based on first image data acquired from a first camera among the plurality of cameras, the first camera being controlled by a first parameter of an image signal processor (ISP) included in the first camera (Paragraph [0098, 0166 and 0177-0179]), transmit, to an external electronic device, second image data acquired from a second camera among the plurality of cameras by using the communication circuit while displaying the preview image based on the first image data, identify a second parameter; Paragraph [0126], identify a second parameter (instructions received from the CIPU driver 480 are instructions from another device (e.g., remote control during a video conference)) for controlling the second camera at least based on the external electronic device having received the second image data, and acquire, in response to identification of a user input for capturing an image while displaying the preview image, the image corresponding to the user input by using at least one of the first camera or the second camera (Paragraphs [0219 and 0007]). Gou et al teaches Some embodiments receive changes to the video conference through user interactions with a user interface displayed on the dual camera mobile device while other embodiments receive changes to the video conference from the other device through the networking manager 1214 (i.e., remote control). Furthermore, Guo et al teaches allowing one device to direct another device to switch cameras is just one example of a remote control capability of the devices of some embodiments. Examples of other operations that can be directed to a device remotely in some embodiments include exposure adjustment operations (e.g., auto-exposure), focus adjustment operations (e.g., auto-focus), etc.  Guo et al teaches transmitting the first image data to an external electronic device (video conference server 715 depicted in Figure 7) corresponding to at least one server (715) (Paragraph [0154]); Furthermore, Guo et al teaches performing image recognition (determining ROI) (Paragraph [0007])
 for performing image recognition of image data by using the communication circuit in response to receiving the first image data from the camera, wherein the image recognition (ROI determination processing) of the transmitted first image data is performed and an external object (ROI) is extracted from the transmitted first image data, receive information for identifying the external object (ROI) from the transmitted first image data. However, Guo et al doesn’t teaches the image recognition processing 
is performed by the video conference server.
Kato teaches in Paragraphs [0002 and 0077] a video conferencing system that uses a video conferencing server that performs cloud computing processing to perform image recognition to identify faces within the captured video in real-time therefore, improving image recognition and image processing speed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the image recognition processing in the video conferencing server of Kato in the video conferencing server of Guo et al in order to enable the system to perform image recognition to identify faces within the captured video in real-time therefore, improving image recognition and image processing speed.
11:	As for Claim 10, Claim 10 is rejected for reasons discussed related to Claim 2.
12:	As for Claim 11, Claim 11 is rejected for reasons discussed related to Claim 4.
13:	As for Claim 15, Claim 15 is rejected for reasons discussed related to Claim 6.
14:	As for Claim 16, Claim 16 is rejected for reasons discussed related to Claim 1.
15:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 2.
16:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 4.
17:	As for Claim 19, Claim 19 is rejected for reasons discussed related to Claim 6.
18:	As for Claim 20, Guo et al teaches in Paragraph [0101, 0104, 0221 and 0432] further comprising: receiving, from the external electronic device, a request for capturing an image based on a second angle of view smaller than a first angle of view (zoomed in region) of the camera; acquiring second image data based on the second angle of view (zoomed in image is captured) from image data based on the first angle of view of the camera in response to reception of the request; and transmitting the acquired second image data to the electronic device. Guo et al teaches identifying a region of interest in the video causes changes to the operation of the mobile device's camera(s) (e.g., frame rate, zoom, exposure, scaling, focus, etc.). The examiner asserts that changing the zoom changes the field of view of the camera.
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
June 30, 2022